Execution Copy

CONTAINER APPLICATIONS INTERNATIONAL, INC.

SHAREHOLDERS AGREEMENT

                      SHAREHOLDERS AGREEMENT dated as of April 29, 1998 among
CONTAINER APPLICATIONS INTERNATIONAL, INC., a Nevada corporation (the
“Company”), INTERPOOL, INC., a Delaware corporation (“IP”), and MR. HIROMITSU
OGAWA (“Ogawa”).

RECITALS

                      WHEREAS, IP and Ogawa have entered into a stock purchase
agreement dated as of January 31, 1998 (the “Stock Purchase Agreement”) with
Mitsui & Co., Ltd. and Mitsui & Co. (USA) Inc. (collectively, “Mitsui”)
providing for the purchase by IP and Ogawa from Mitsui of certain shares of
common stock of the Company for an aggregate consideration of $12,501,945.53 (in
the case of IP) and $248,054.47 (in the case of Ogawa);

                      WHEREAS, the transactions contemplated by the Stock
Purchase Agreement are being consummated simultaneously with entering into this
Agreement;

                      WHEREAS, simultaneously with entering into this Agreement,
the parties are entering into the following other agreements and transactions:

                      A.  A subordinated note purchase agreement of even date
herewith (the “Note Purchase Agreement”) providing for IP’s purchase from the
Company of its Subordinated Secured Notes for an aggregate purchase price of
$33,650,000; and


                      B.  An intercreditor and subordination agreement of even
date herewith (the “Intercreditor Agreement”) between IP and The First National
Bank of Boston, as agent under the Revolving Credit and Term Loan Agreement
dated as of [July 30, 1992] (as amended to the date hereof) (the “Bank Loan
Agreement”) among the Company, The First National Bank of Boston, as Agent and
the Banks identified therein.


                     The Stock Purchase Agreement, the Note Purchase Agreement,
the Intercreditor Agreement, this Agreement and the other agreements between the
Company and IP being entered into as of the date hereof are herein collectively
referred to as the “Related Agreements,” and the transactions contemplated by
the Related Agreements are herein collectively referred to as the “Related
Transactions.”

                      WHEREAS, in connection with the entry into the other
Related Agreements and the Related Transactions, the parties hereto wish to
impose restrictions on the transfer of certain shares, and to grant IP certain
option rights, and to state the parties’ agreement with respect to certain
claims that might otherwise be asserted against IP; and

                      WHEREAS, the parties believe a Shareholders Agreement to
be the means best suited to achieving these objectives;

                     NOW, THEREFORE, for good and valuable consideration the
parties hereby agree as follows.

SECTION 1. DEFINITIONS.


                      1.1  As used in this Agreement, the following terms have
the following meanings. Additional capitalized terms are defined elsewhere in
this Agreement.

                      Agreement: This Shareholders’ Agreement, as amended or
supplemented from time to time in accordance with its terms.

                      Competitor: Any Person which engages, either directly or
indirectly, in any business activity that competes with any significant aspect
of the business of leasing transportation equipment in which IP is actively
engaged at the time in question.

                      Covered Shares: All Shares beneficially owned by Mr. Ogawa
or IP as of the date of this Agreement (whether such shares continue to be so
owned or become owned by any direct or remote transferee of or successor to Mr.
Ogawa or IP), or any Shares distributed with respect to or received in exchange
for Covered Shares or into which Covered Shares have been or may be converted;
provided, however, that any Covered Shares shall for all purposes cease to be
Covered Shares (i) upon acquisition of such Covered Shares by the Company or
(ii) upon transfer of such Covered Shares pursuant to a registration statement
under the Securities Act or pursuant to Rule 144 (or any successor rule) under
the Securities Act.

                      Involuntary Transfer: Any sale, assignment, transfer,
exchange or other disposition arising by operation of law including, without
limitation, involuntary dissolution of a non-individual shareholder and any sale
to satisfy a judgment (except a judgment specifically enforcing an agreement of
sale or other transfer entered into by the shareholder).

                      Optionee Shareholder: With respect to any Shares
beneficially owned by Mr. Ogawa as of the date of this Agreement, IP, to the
extent it holds Shares at the time in question, and any direct or remote
transferee of Shares previously owned by IP (whenever and however IP acquired
such Shares), or with respect to any Shares beneficially owned by IP as of the
date of this Agreement, Mr. Ogawa, to the extent he holds Shares at the time in
question, and any direct or remote transferee of Shares previously owned by Mr.
Ogawa (whenever and however Mr. Ogawa acquired such Shares).

                      Purchasing Party: Any Person giving written notice under
Section 3.4 hereof of intent to purchase Covered Shares under an option granted
by Section 3 hereof.

                      Ready Fair Market Value: The value at which property is
reasonably assured of being sold, under then-current market conditions, within 6
months after the search for the buyer commences, to a buyer fully informed as to
the assets, liabilities, contingent liabilities, opportunities and risks
associated with such property. In the case of stock, it shall be determined by
allocating the Ready Fair Market Value of the corporation as a whole among its
outstanding shares, on a fully diluted basis, according to their respective
rights, without any minority interest or illiquidity discount. The Ready Fair
Market Value of a corporation shall be based on an assumed sale of all its
outstanding stock, on a fully diluted basis, coupled with the simultaneous
refinancing of all its outstanding subordinated indebtedness.

                      Securities Act: The Securities Act of 1933, as amended.

                      Selling Shareholder: Any holder of Covered Shares who has
given an Offer Notice pursuant to Section 3.2 or with respect to whom a
Triggering Event has occurred, or the legal representative of such holder.

                      Shares: Shares of the Company’s common stock, no par
value, as the same may be constituted from time to time.

                      Transfer: A Voluntary Transfer or Involuntary Transfer.

                      Triggering Event: As defined in Section 3.3 hereof.

                      Voluntary Transfer: Any sale, assignment, transfer,
exchange or other disposition which did not arise by operation of law; and shall
include, without limitation, a sale for cash, obligations or any other property
or services, a hypothecation, the exercise of a right of foreclosure under a
power of sale granted in connection with a hypothecation, a transfer or
allocation in connection with a dissolution of marriage, a transfer pursuant to
an order specifically enforcing an agreement of sale or other transfer entered
into or any actual holder of the subject Shares and, in the case of a entity
which is a holder of Shares, any distribution to shareholders, partners,
beneficiaries or other holders of beneficial interests in such entity and any
change in ownership resulting from a merger or other reorganization of such
entity; provided, however, that a transfer of shares to an affiliate or family
member of the transferor who agrees to comply with the provisions of this
Agrement applicable to the transferor shall not be deemed a voluntary transfer.

SECTION 2. CERTAIN RIGHTS OF MR. OGAWA


                      2.1  Right to Require Valuation. If the Company shall not
have effected an initial public offering of its common stock prior to the fifth
anniversary of the date of this Agreement, then at any time thereafter (until
the Company effects an initial public offering), Mr. Ogawa shall have the right
(exercisable not more than once in any 12-month period) to require that a
determination be made of the Fair Market Value of the Company’s common equity in
accordance with this Section 2.1. Such right shall be exercised by delivery of a
written notice (a “Valuation Notice”) to IP and the Company. The Fair Market
Value of the Company shall be such fair market value as is determined by mutual
agreement of Mr. Ogawa and IP or, if Mr. Ogawa and IP do not so agree within 30
days following delivery of the Valuation Notice, such fair market value as is
determined by a reputable investment banking or appraisal firm with valuation
expertise in the Company’s industry selected by mutual agreement of IP and Mr.
Ogawa (the “Appraiser”). The Company shall engage the Appraiser and shall
request the Appraiser to deliver its written report as to the Fair Market Value
of the Company’s common equity to the Company, Mr. Ogawa and IP within 60
calendar days from selection of the Appraiser. The fees and expenses of the
Appraiser will be borne by the Company. The Appraiser’s determination of such
fair market value shall be final.

                      2.2  Right to Require Initial Public Offering. Following a
determination of Fair Market Value in accordance with Section 2.1, unless IP
shall, within 30 days after determination of such Fair Market Value, make a
written offer to Mr. Ogawa to purchase all (but not less than all) the Covered
Shares owned by Mr. Ogawa at a cash purchase price equal to 50% of the Fair
Market Value of the Company as so determined, Mr. Ogawa shall have the right,
exercisable by written notice to the Company and IP at any time within 90 days
following the end of such 30-day period, to require the Company to take the
necessary steps to register the Covered Shares owned by Mr. Ogawa (or any
portion of such Covered Shares specified by Mr. Ogawa) for sale in a public
offering pursuant to the Securities Act. If Mr. Ogawa exercises such right, the
Company shall (i) proceed, as expeditiously as practicable, to cause a
registration statement for such Covered Shares to be prepared, filed with the
Securities and Exchange Commission and to become effective, and (ii) to engage a
reputable investment banking firm selected by Mr. Ogawa to effect a public
offering of such shares through such distribution method as Mr. Ogawa may
reasonably request, and (iii) take such other actions (including engaging
counsel and accountants) as may be customary in connection with the exercise of
registration rights by a principal shareholder. The Company shall bear all
expenses of such registration of Mr. Ogawa’s covered shares (other than
underwriting or brokerage commissions with respect to the shares actually sold).

                      2.3  Cooperation by IP. In the event that Mr. Ogawa at any
time desires, following the fifth anniversary of the date of this Agreement, to
sell the Covered Shares owned by him to a third party, IP shall, if requested by
Mr. Ogawa, provide reasonable assistance to Mr. Ogawa in attempting to identify
a third party which might be willing to purchase such shares in accordance with
the provisions of Section 3 of this Agreement.

SECTION 3. TRANSFER RESTRICTIONS; PURCHASE OPTIONS.


                      3.1  Consent Required for Voluntary Transfer; Transfer to
Competitor Prohibited.

                      (a)   No Voluntary Transfer of any interest in any Covered
Shares shall be made, or be valid for any purpose, for a period of five (5)
years from the date of this Agreement, unless (i) in the case of a transfer of
Covered Shares owned on the date hereof by IP, Mr. Ogawa (or any permitted
transferee of Mr. Ogawa holding a majority of the shares owned by Mr. Ogawa as
of the date hereof) gives his prior written consent thereto or (ii) in the case
of a transfer of Covered Shares owned on the date hereof by Mr. Ogawa, IP (or
any permitted transferee of IP holding a majority of the shares owned by IP as
of the date hereof) gives its prior written consent thereto. In considering any
request for such consent, the parties may give consideration to any business
factors they judge to be relevant, including without limitation whether the
proposed Voluntary Transfer will reduce the incentive of the transferor to use
his or its maximum efforts for the success of the Company. Notwithstanding the
foregoing, Covered Shares may be transferred to an affiliate or immediate family
member of the transferor, provided that such affiliate or immediate family
member agrees to be bound by this Agreement to the same extent as the
transferor.

                      (b)   No Voluntary Transfer to a Competitor of any
interest in any Covered Shares shall be made at any time, or be valid for any
purpose.

                      3.2  Purchase Option Arising From Proposed Transfer. Any
Person who desires to make a Voluntary Transfer of any Covered Shares (a
“Transferor”) shall give prompt notice (an “Offer Notice”) to the Company and
the Optionee Shareholder of the intent to make such Transfer, which Offer Notice
shall include the number of Covered Shares which are the subject of the proposed
Transfer and the terms of such proposed Transfer, including the amount and type
of consideration to be paid for such Covered Shares. Such Offer Notice shall
also identify the parties who may purchase the Covered Shares from the
Transferor. Following the receipt of an Offer Notice, the Company, and then the
Optionee Shareholder, shall have an option to purchase the Covered Shares
identified in such Offer Notice upon the terms set forth in this Section 3.
Nothing in this Section 3.2 shall affect the consent requirement stated in
Section 3.1, and the granting of any consent under Section 3.1 shall not affect
the rights arising under this Section 3.2.

                      3.3  Other Events Triggering Purchase Option. Upon the
occurrence of any of the following events (each a “Triggering Event”) with
respect to a holder of Covered Shares (the “Affected Party”), the Company, and
then the Optionee Shareholder, shall have the option to purchase all the Covered
Shares beneficially owned by the Affected Party (or, in the case of clause (a)
below, the Covered Shares that were the subject of the Involuntary Transfer)
upon the terms set forth in this Section 3:

           (a)   The Involuntary Transfer of Covered Shares by the Affected
Party;


           (b)   The death or dissolution of the Affected Party;


           (c)   The appointment of a conservator for the Affected Party;


           (d)   The commencement of any case, proceeding or other action by or
against the Affected Party seeking to have an order of relief entered to
adjudicate the Affected Party a bankrupt or insolvent, seeking reorganization,
adjustment or composition of the party’s debts, or seeking the appointment of a
trustee, custodian or other similar official for the Affected Party or for all
or any substantial part of the Affected Party’s property; provided, however,
that any such case, proceeding or other action initiated by a third party
against the Affected Party shall not become a Triggering Event unless such case,
proceeding or other action remains undismissed for 120 days;


           (e)   The commission by the Affected Party of a felony or an act
involving fraud or moral turpitude which relates to the Company, reflects in a
materially adverse manner on the Company or otherwise materially and adversely
affects the Company.


                     An Affected Party shall give prompt notice (a “Triggering
Event Notice”) to the Company and the other parties to this Agreement of the
occurrence of any Triggering Event, and if such Triggering Event Notice is not
promptly given, any other party having knowledge of such Triggering Event may
give a Triggering Event Notice. The Triggering Event Notice shall describe the
Triggering Event, the Persons involved, and the nature and terms of any Transfer
in connection with such event.

                      3.4  Manner of Exercise. Any option granted by this
Section 3 shall be exercised in the following manner.

                      (a)   Time for Exercise and Tender of Purchase Price. If
the Company wishes to purchase any Covered Shares pursuant to an option granted
under this Section 3, the Company shall, within 30 days after the date the Offer
Notice or the Triggering Event Notice is given to the Company (the “Company
Option Period”), give written notice to the Selling Shareholder and the Optionee
Shareholder specifying the number of Covered Shares the Company intends to
purchase.

                     If the Company does not give written notice to the Selling
Shareholder of the intent to purchase all Covered Shares made available under
the option, the Company shall, within three days after the expiration of the
Company Option Period, notify the Optionee Shareholder of the option to purchase
the Covered Shares which are available under the option and are not proposed to
be purchased by the Company. In the event the Optionee Shareholder wishes to
exercise the option, the Optionee Shareholder shall, within 60 days after the
expiration of the Company Option Period (the “Shareholder Option Period”), give
written notice to the Selling Shareholder and the Company specifying the number
of the Covered Shares available under the option the Optionee Shareholder
intends to purchase. If the Optionee Shareholder gives notice pursuant to this
Section 3.4(a), the Optionee Shareholder may not withdraw or amend such notice
except as provided below.

                     If the total number of Covered Shares specified in all
written notices under this Section 3.4(a) received by the Selling Shareholder
before the expiration of the Shareholder Option Period does not equal or exceed
the total number of Covered Shares available under the option, the Selling
Shareholder shall within three days after the expiration of the Shareholder
Option Period give written notice of this fact to all Purchasing Parties. In
such case, any Purchasing Party may within six days after the expiration of the
Shareholder Option Period increase the number of Covered Shares the party
intends to purchase.

                      After the expiration of such additional six-day period for
the submission of new notices, the Selling Shareholder shall give written notice
to the Purchasing Parties of the total number of Covered Shares offered to be
purchased in the notices received by the Selling Shareholder. If such number
equals or exceeds the number of Covered Shares available under the option, such
notice by the Selling Shareholder shall create a separate and enforceable
contract between the Selling Shareholder and each Purchasing Party for the sale
and purchase of the number of Covered Shares allocated to such Purchasing Party
under Section 3.4(b) below on the terms specified in Section 3.7 below. No sale
of shares shall be required hereunder unless the Purchasing Parties collectively
elect to purchase all of the shares made available under the option.

                      (b)   Allocation of Covered Shares. If the number of
Covered Shares offered to be purchased in all notices under Section 3.4(a)
hereof equals the number of Covered Shares available under the option, each
Purchasing Party shall be allocated a number of Covered Shares equal to the
number of Covered Shares specified in such Purchasing Party’s latest notice to
the Selling Shareholder.

                     If the number of Covered Shares offered to be purchased
under the option exceeds the number of Covered Shares available under the
option, Covered Shares shall be allocated to the Purchasing Parties as follows:

           (i)   The Company shall be allocated the number of Covered Shares
specified in its notice; and


           (ii)   Any Covered Shares not purchased by the Company shall be
allocated to the other Purchasing Party.


                      (c)   Effect of Failure to Exercise Option. In the case of
a proposed Voluntary Transfer, if at the end of the sixth day after the
expiration of the Shareholder Option Period, the total number of Covered Shares
specified in all notices received by the Selling Shareholder is less than the
total number of Covered Shares available under the option, the Selling
Shareholder shall have the right to commence discussions regarding a purchase of
the Covered Shares described in the Offer Notice with any potential purchaser
identified in the Offer Notice or any other potential purchaser named in a
subsequent written notice from the Selling Shareholder to the Company and the
other parties to this Agreement (a “Purchaser Identification Notice”); provided,
however, that the Selling Shareholder shall not enter into such discussions with
any potential purchaser identified in the Offer Notice or a Purchaser
Identification Notice if, within 14 days after receipt of the Offer Notice or
the Purchaser Identification Notice, the Company or the Optionee Shareholder
reasonably advises the Selling Shareholder in writing that such potential
purchaser is not acceptable as a purchaser of Covered Shares and states the
basis for such objection. Thereafter, the Selling Shareholder may make a
Transfer of all (but not less than all, except to the extent tag-along rights
are exercised pursuant to Section 3.7 of this Agreement) of such Covered Shares
to any purchaser identified in the Offer Notice or in a Purchaser Identification
Notice (excluding any such purchaser as to which objection is made as described
in the proviso to the preceding sentence) upon the terms set forth in the Offer
Notice (or other terms that are in no respect more favorable to such purchaser
than the terms set forth in the Offer Notice), provided that (i) the Selling
Shareholder and such purchaser fully comply with the tag-along provisions of
Section 3.7 below, (ii) such Transfer is consummated within 90 days after the
expiration of the Shareholder Option Period, and (iii) the transferee executes a
counterpart of this Agreement. Any Shares thus transferred shall remain Covered
Shares, as set forth in Section 7. If no such Transfer to that transferee is
consummated within such 90 day period, such Covered Shares of the Selling
Shareholder shall remain subject to all restrictions, terms and conditions of
this Agreement.

                     In the case of an Involuntary Transfer, if at the end of
the sixth day after the expiration of the Shareholder Option Period the total
number of Covered Shares specified in all notices received by the Selling
Shareholder is less than the total number of Covered Shares available under the
option, then the Selling Shareholder shall not be obligated to sell the Covered
Shares under this Section 3 on account of such Involuntary Transfer, but this
Agreement shall continue to apply to the Covered Shares.

                      3.5  Exercise Price and Terms of Purchase Option. The
total purchase price and other terms to be paid on exercise of an option granted
under this section shall be determined as follows:

                      (a)   In the case of an option arising from the giving of
any Offer Notice in accordance with Section 3.2, the purchase price and other
terms shall be as set forth in such Offer Notice.

                      (b)   In the case of an option arising from the occurrence
of a Triggering Event, the purchase price (which shall be payable in cash) shall
be the Fair Market Value of one Share at the time of the Triggering Event
multiplied by the number of shares being purchased. The parties to the
transaction will use their best efforts to agree upon such Ready Fair Market
Value within 10 days after the expiration of the Shareholder Option Period. If
the parties cannot agree on a value within such 10 days, the parties shall
accept the determination of an appraiser appointed by the San Francisco branch
of the American Arbitration Association.

                      3.6  Time and Manner of Payment. Closing of all purchases
of Covered Shares under any option granted under this Section 3 shall occur on
the 30th day after the later of (i) expiration of the Shareholder Option Period,
and (ii) the date of any report by an appraiser appointed pursuant to Section
3.5(b) above. On such date, each Purchasing Party shall tender the purchase
price for all Covered Shares to be purchased by it under the option, and the
Selling Shareholder shall deliver to each Purchasing Party the certificates
representing such Covered Shares along with any signatures, endorsements and/or
documents necessary to transfer good title to such Covered Shares. The failure
of any party to satisfy its obligations under this Section 3.6 as to any
particular transaction shall not affect the enforceability of any other
transaction.

                      3.7  Tag-Along Right. In the event that, following
compliance with Section 3.4(c), a Selling Shareholder reaches agreement with a
non-affiliate named in the Offer Notice or a Purchaser Identification Notice
(the “Third Party Purchaser”) for such Third Party Purchaser to purchase any
Covered Shares, such Selling Shareholder shall deliver a written notice (a
“Tag-Along Invitation Notice”) of such agreement to the Company and the Optionee
Shareholder. The Tag-Along Invitation Notice shall specify (A) the name and
address of the Third Party Purchaser, (B) the consideration to be paid for such
Covered Shares and (C) all other material terms and conditions of such
agreement. The Optionee Shareholder may elect to participate in the sale of
Covered Shares to the Third Party Purchaser on the terms and conditions stated
in this Section 3.7 by giving a written notice (the “Tag-Along Acceptance
Notice”) to the Selling Shareholder within 20 days after receipt of the
Tag-Along Invitation Notice. In the event that the Optionee Shareholder gives a
Tag-Along Acceptance Notice, the Optionee Shareholder shall have the right to
sell to the Third Party Purchaser, on the terms and conditions stated in the
Tag-Along Invitation Notice, the number of Covered Shares owned by the Optionee
Shareholder specified in the Tag-Along Acceptance Notice, but not more than that
portion of the Covered Shares owned by the Optionee Shareholder which is equal
to the product obtained by multiplying (i) the total number of Covered Shares
which the Third Party Purchaser has agreed to purchase from the Selling
Shareholder by (ii) the Optionee Shareholder’s total percentage interest in the
issued and outstanding Covered Shares. Within ten days after its receipt of a
Tag Along Acceptance Notice, the Selling Shareholder shall notify the Optionee
Shareholder of the date on which the sale of Covered Shares to the Third Party
Purchaser will be consummated, which shall be no later the later of (A) 30 days
after delivery of the Tag Along Acceptance Notice and (B) the satisfaction of
any governmental approval or filing requirements applicable to the sale. The
Optionee Shareholder electing to participate in the sale to the Third Party
Purchaser in accordance with this Section may effect its participation by
delivery to the Third Party Purchaser, or to the Selling Shareholder for
delivery to the Third Party Purchaser, of one or more certificates, properly
endorsed for transfer or with duly executed stock powers attached, representing
the Covered Shares that the Optionee Shareholder has elected to sell. At the
time of consummation of the sale of Covered Shares to the Third Party Purchaser,
the Third Party Purchaser shall remit directly to the Optionee Shareholder that
portion of the sale proceeds which the Optionee Shareholder is entitled by
reason of its participation therein.

                      3.8  Insurance. In order to facilitate any exercise (in
its sole discretion) of an option granted to the Company under this Section 3
upon any death of Mr. Ogawa, the Company shall purchase and maintain term life
insurance in an amount of at least $1,000,000 or its equivalent on his life for
the purpose of funding the purchase of all or any portion of Mr. Ogawa’s Covered
Shares pursuant to an option granted by this Section 3. The Company shall be the
sole owner and named beneficiary of such policy, and neither Mr. Ogawa nor his
successors shall have any right or interest therein.

                      3.9  Termination. The obligations and rights of the
parties under this Section 3 shall terminate upon the written agreement of IP,
the Company, and all holders of Covered Shares. The right of any party to
purchase any Covered Shares pursuant to the exercise of the option set forth in
Section 3.2 or 3.3 shall terminate upon any material breach of this Agreement by
such party.

                      Notwithstanding the foregoing, nothing herein shall be
construed as limiting the rights of any party under this Agreement arising from
the breach of any term hereof. No termination of this Section 3 shall affect any
other provision of this Agreement.

                      3.10  Non-Competition Agreement by Mr. Ogawa Upon His Sale
of Covered Shares. In the event that Mr. Ogawa transfers a majority of the
Covered Shares owned by him on the date of this Agreement to a third party in
accordance with the provisions of this Section 3, IP (or any permitted
transferee of IP) and/or the Company shall have the option, exerciseable within
30 days of the transfer, to require Mr. Ogawa to enter into a reasonable
non-competition agreement with the Company which provides that, in return for
payments of $250,000 per year for a two-year period, Mr. Ogawa will be
prohibited from becoming, or being in any way associated (as officer, director,
partner, shareholder or in any other capacity) with, a Competitor at any time
during such two-year period.

SECTION 4. ELECTION OF NOMINEES TO THE COMPANY'S BOARD
AND APPROVAL REQUIREMENT FOR CERTAIN ACTIONS.


                      4.1  Nomination; Voting.

                     (a)    Subject to Section 4.1(b), at any election of the
Company’s board of directors, whether at a meeting of shareholders or by written
consent of shareholders, each of the Company’s shareholders agrees to vote all
shares owned by such shareholder for the election as directors of an equal
number of individuals nominated by IP (or any permitted transferee of IP under
this Agreement) and directors nominated by Mr. Ogawa (or any permitted
transferee of Mr. Ogawa under this Agreement). Initially, there shall be two
directors nominated by IP and two directors nominated by Mr. Ogawa. Subject to
Section 4.1(b), if the board of directors should at any time not include an
equal number of directors nominated by IP (or such permitted transferee) and
directors nominated by Mr. Ogawa (or such permitted transferee), each of the
Company’s shareholders agrees to take all such action as may be necessary
(including, but not limited to, the holding of a shareholders meeting for the
purpose of filling any vacancy that may then exist) in order that the Board of
Directors shall include an equal number of directors nominated by IP (or such
permitted transferee) and directors nominated by Mr. Ogawa (or such permitted
transferee).

                      (b)   If at any time a Specified Event shall occur at a
time when individuals nominated by IP (or any permitted transferee of IP under
this Agreement) do not constitute a majority of the board of directors of the
Company, then the Company’s shareholders shall, upon the request of IP (or such
permitted transferee), take all such action as may be necessary (including, but
not limited to, the holding of a shareholders meeting for the purpose of
increasing the number of directors and filling the vacancy thereby created) in
order that the Board of Directors shall, so long as such Specified Event
continues to exist, include a sufficient number of individuals nominated by IP
(or such permitted transferee) such that individuals nominated by IP (or such
permitted transferee) shall constitute a majority of the board of directors. As
used herein, “Specified Event” means (i) the occurrence of an Event of Default
under the Note Purchase Agreement or the related Subordinated Secured Notes
(other than a non-payment Event of Default also constituting an Event of Default
under the Company’s bank credit agreement, if the lenders under the Company’s
bank credit agreement execute a written waiver of such Event of Default and the
consequences thereof), (ii) the giving of a payment blockage notice with respect
to the Subordinated Secured Notes by the agent under the Company’s bank credit
agreement, or (iii) the making of any additional advance to the Company pursuant
to the Note Purchase Agreement.

                      (c)   Without limitation on the other remedies available
for the breach of this Section 4.1 or of the other provisions of this Agreement,
the parties to this Agreement shall be entitled to specific performance of this
Section 4.1 in the event of any actual or threatened breach of this Section 4.1.

                     4.2 Termination of Duty. The obligations of the
shareholders under Section 4.1 shall terminate upon the occurrence of the
earliest of the following dates or events: (i) IP’S acquisition of more than 50%
of the outstanding voting stock of the Company or (ii) Mr. Ogawa’s acquisition
of more than 50% of the outstanding voting stock of the Company. No termination
of such obligations shall affect any other provision of this Agreement.

                      4.3  Approval Requirements for Certain Board Actions.

                     (a)    No action listed below in this paragraph (a) may be
taken by the Company without the affirmative vote or written consent of all
directors then in office. The actions to which this paragraph (a) applies are
the following:

           (1)   any amendment of the Company’s Articles of Incorporation or
Bylaws (other than to increase the authorized number of directors in accordance
with Section 4.1);


           (2)   the declaration or payment of any dividend or other
distribution in respect of, or the purchase or redemption of, any shares of the
Company’s capital stock of any class or any options, warrants, or conversion or
other rights to purchase or otherwise acquire any such shares or any securities
convertible into or exchangeable for such shares;


           (3)   the issuance or sale of any shares of capital stock of any
class or any options, warrants or conversion or other rights to purchase or
otherwise acquire any such shares or any securities convertible into or
exchangeable for such shares;


           (4)   the dissolution, liquidation or reorganization of the Company,
or any merger or consolidation of the Company with another corporation or
enterprise; and


           (5)   the entering into of any material contract, arrangement or
transaction granting any rights or licenses under any trademarks, tradenames,
patent rights or trade secrets or any termination, extension or amendment
thereto;


                      (b)   No action listed below in this paragraph (b) may be
taken by the Company without the affirmative vote or written consent of at least
one director then in office who was nominated by IP. The actions to which this
paragraph (b) applies are the following:

           (1)   the filing by the Company of a petition or application to any
tribunal for, or the Company’s consenting to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official,
of the Company or any substantial part of its assets, or the commencement of a
voluntary case under the bankruptcy law of the United States, or any proceeding
relating to the Company under the bankruptcy law of any other jurisdiction;


           (2)   the sale (other than the sale of assets pursuant to purchase
options contained in leases of such assets in the ordinary course of business),
lease (other than the lease of assets in the ordinary course of business),
transfer, mortgage, pledge, encumbrance or other disposition of any portion of
the business, assets or properties of the Company having a book or market value
of more than $100,000 or its equivalent, or the entering into of any agreement,
commitment or other arrangement therefor;


           (3)   the acquisition or lease of any assets or properties having a
price or market value of more than $100,000 or its equivalent, or the entering
into of any agreement, commitment or other arrangement therefor, except for the
procurement of containers pursuant to a Company business plan approved in
advance by the Company’s board of directors, with the affirmative vote or
consent of at least one director nominated by IP;


           (4)   any investment in any other corporation, partnership, joint
venture or other person, or any loan or other extension of credit (other than by
lease as permitted hereby), or the entering into of any agreement, commitment or
other arrangement therefor;


           (5)   the incurring or guarantee of any indebtedness (other than (i)
indebtedness incurred under the Note Purchase Agreement or the Bank Credit
Agreement as in effect on the date of this Agreement, (ii) indebtedness relating
to capital expenditures previously approved by the Board of Directors, and (iii)
up to $100,000 in principal amount of other indebtedness incurred during any
fiscal year;


           (6)   the forgiveness or cancellation of any debts or claims (other
than forgiveness agreements with lessees affecting less than $100,000 of
indebtedness and entered into in the ordinary course of business);


           (7)   the entering into of any agreement, commitment or other
transaction of which performance will not be completed within one year or which
has a contract value exceeding $100,000 or its equivalent (other than leases of
assets in the ordinary course of business) or any termination, extension or
material amendment thereto;


           (8)   the entering into of any employment contract with any officer,
director or management employee or any termination, extension or material
amendment thereto;


           (9)   determination of or change in the compensation paid to any
officer, director or management employee (other than increases in compensation
for employees whose annual compensation (after any such increase) is not more
than $75,000);


           (10)   the adoption or material amendment of any employment,
collective bargaining, bonus, profit-sharing, compensation, stock option,
pension, retirement, deferred compensation or other plan, agreement, trust, fund
or arrangement for the benefit of employees;


           (11)   any change in the Company’s independent auditors or any
material change in its accounting practices, policies or principles;


           (12)   the entering into of any contract, arrangement or transaction
(other than this Agreement) with any shareholder (other than IP) or any
termination, extension or amendment thereto;


           (13)   any material change in the business or business activity
engaged in by the Company;


           (14)   the adoption of annual and semi-annual operating and capital
budgets and plans; and


           (15)   any election or removal of any officer.


                      4.4  Special Approval Requirements for Certain Actions.

                      (a)   In the event that all directors then in office who
were nominated by IP (or any permitted transferee of IP under this Agreement),
whether or not such directors represent a majority of the Board of Directors at
the time in question, shall determine unanimously by affirmative vote or written
consent that the employment of Mr. Ogawa shall be terminated for cause in
accordance with the terms of his employment agreement, such vote shall be
sufficient to terminate such agreement, without regard to any vote by directors
nominated by Mr. Ogawa.

                      (b)   In the event that all directors then in office who
were nominated by Mr. Ogawa (or any permitted transferee of Mr. Ogawa under this
Agreement), whether or not such directors represent a majority of the Board of
Directors at the time in question, shall determine unanimously by affirmative
vote or written consent that (i) certain individuals shall be designated as the
Company’s nominees to the Board of Managers of Interpool/CAI LLC or (ii) the
Company shall exercise its right to cause [a termination or dissolution of
Interpool/CAI LLC], such vote shall be sufficient to effect such designation or
to exercise such right, without regard to any vote by directors nominated by IP.

SECTION 5. TERMINATION OF MARKETING AGREEMENTS UNDER CERTAIN CIRCUMSTANCES.


                      5.1  Right to Terminate Marketing Agreements Under Certain
Circumstances. Pursuant to an Agreement dated April 29, 1998 (the “Overall
Agreement”) between CAI and Interpool Limited, a subsidiary of IP, CAI and
Interpool Limited have agreed, among other things, to transfer their respective
marketing employees to a newly formed limited liability company to be wholly
owned by Interpool Limited (the “LLC”), which will act as the exclusive
marketing agent for CAI and Interpool Limited pursuant to separate Marketing
Service Agreements to be entered into by each company with the LLC. The parties
agree to utilize their respective best efforts in good faith to resolve any
disputes that may arise in connection with such agreements. In the event that
(1) Mr. Ogawa does not receive sufficient support from Interpool Limited or its
former employees to effectively manage the marketing activities of the LLC as
its CEO, in accordance with the Overall Agreements, or (2) in the reasonable
judgment of the management of either Interpool or CAI, the marketing or economic
performance of the LLC is unsatisfactory, then upon the written request of
either CAI or Interpool delivered to the other party at any time within the
first 12 months following the transfer of employees to the LLC, Mr. Ogawa and
Interpool will cooperate in causing the mutual termination of the Marketing
Service Agreements, whereupon either party may seek to rehire its former
employees; provided, however, that in any such case (i) so long as Interpool
Limited and CAI continue to be parties to the Operating and Administration
Agreement dated the date hereof, all long term business thereafter written by
CAI marketing representatives, subject to a 10% participation retention by CAI,
will either be conducted by CAI, as an agent on behalf of Interpool, or offered
for sale to Interpool on a right of first refusal basis (with CAI receiving the
same remuneration to which it would otherwise have been entitled under Section
1.8 of the Overall Agreement), such that Interpool Limited’s ability to write
long term business will not be materially impaired by reason of the
terminations; (ii) CAI and Interpool shall use their best efforts (without
material incremental expense (excluding any such expense reimbursed by the other
party)) to restructure their marketing and other integrated activities in a
manner which minimizes tax exposures for each company and complies with
governmental regulatory requirements, and (iii) all such new arrangements are
implemented in a manner that, in the reasonable judgment of Interpool and CAI
are the most beneficial for their respective business needs, without the
imposition of material incremental expense of either party.

SECTION 6. REPRESENTATIONS AND WARRANTIES.


                      6.1  Shareholders of the Company. The Company and Mr.
Ogawa hereby represent and warrant to IP that immediately prior to the date of
this Agreement, the following Persons were the only Shareholders of the Company,
and held the stated number of Shares and percentage of the Company’s issued and
outstanding Shares:

Mr. Ogawa,
Mitsui, 24,700 shares or 49.01%;
25,700 shares or 50.99%.


                     The Company and Mr. Ogawa hereby represent and warrant that
there are no outstanding stock appreciation rights or other rights to
compensation, bonuses or other consideration based on or relating to the value
of any capital stock of the Company, or any commitments for the same, except as
disclosed in Exhibit A to this Agreement.

                     6.2  Encumbrances, Liens, and other Obligations. Mr. Ogawa
hereby represents and warrants that (i) he holds his Shares free and clear of
al1 liens and other encumbrances other than the pledge of a portion of such
Shares to Sumitomo Bank of California (“Sumitomo”), which pledge shall not be
subject to the terms of this Agreement, provided however, that subject to the
rights of Sumitomo under its pledge agreement with Mr. Ogawa, the shares pledged
by Mr. Ogawa shall remain in all respects subject to the terms of this
Agreement, and (ii) his entering into this Agreement will not cause him to be in
breach of any contract or obligation applicable to him or his Shares.

                      6.3  The Company's Bylaws. The Company hereby represents
and warrants that its bylaws are as set forth in Appendix 2 attached hereto.

SECTION 7. TRANSFER; LEGEND.


                     7.1   Noncomplying Transfers Invalid. No Transfer of
Covered Shares that does not comply with the terms and conditions of this
Agreement shall be effective or valid for any purpose. The Company shall neither
transfer nor reissue any shares in violation of this Agreement or without proof
of compliance with this Agreement.

                     7.2   Transferees Bound. Any and all transferees of Covered
Shares, whether or not made in accordance with this Agreement, shall be bound by
all provisions of this Agreement to the extent such transferee or transferees
would be bound had they been an original party hereto, and the transferred
shares shall continue to be Covered Shares.

                     7.3   Legend. The Company shall cause all certificates
representing Covered Shares to be legended as follows:

           The Shares represented by this certificate are subject to the
provisions of a Shareholders Agreement dated as of April 29, 1998 (as it may be
amended from time to time) whereby the disposition of these Shares is
restricted. ANY TRANSFER IN VIOLATION OF THESE RESTRICTIONS IS VOID. A copy of
said Agreement is on file at the registered office of the Company where it may
be inspected.


SECTION 8. WAIVER AND RELEASE.


                     8.1  General Intention of the Parties; Rights Under Related
Agreements. The Company and Mr. Ogawa recognize that IP’s stock and note
investments in the Company represent a substantial allocation of capital in
support of the Company. The Company and Mr. Ogawa recognize and agree that it is
their intent that IP have the full opportunity to exercise all its rights and
powers as shareholder, noteholder, secured party and as a party to the Related
Agreements and the Related Transactions, including, without limitation the
exercise of any influence or control that may result therefrom, (collectively,
the “IP Rights”), and that the opportunity to exercise the IP Rights is a
material element in IP’s decision to invest in the Company.

                     The Related Agreements, and applicable law, confer a wide
variety of rights on the parties thereto. It is the full intent of the parties
that IP and Mr. Ogawa will exercise all rights accorded them under the Related
Agreements and under applicable law, and that all such rights be enforceable,
fully in accordance with their terms. The rights and remedies available to IP
under the Related Agreements shall in no way be impaired or limited by the fact
that IP is an equity and/or debt holder in the Company and may acquire or
exercise a controlling interest in the Company, or for any other reason. All
such rights and remedies shall be exercisable by IP to the full extent as if no
other relationship existed between IP and the Company.

                     Nothing in this Section 8.1 shall be interpreted as a
waiver of, or shall diminish, the fiduciary duty of all the directors of the
Company (including appointees of IP and Mr. Ogawa) to exercise their judgment
for the benefit of the Company and all its shareholders.

                     8.2  Importance of this Section 8. This Section 8 is a
material part of the Related Transactions, and Mr. Ogawa is entering into this
Section 8 in order to induce IP to consummate the Related Transactions,
recognizing that IP would not do so but for the provisions of this Section 8.

SECTION 9. NOTICE.


                     All notices required or permitted to be given or made
pursuant to this Agreement shall be deemed given when delivered in person or by
telefacsimile, or, in the case of notice to an address in the United States,
when mailed by express or certified mail, postage prepaid, to the parties at the
addresses set forth below. Each party may specify a different address by written
notice to all other parties.

The Company: Container Applications International, Inc.
Three Embarcadero Center, Suite 1850
San Francisco, CA 94111
Attention: President
Fax: (415) 788-3430


IP: Interpool, Inc.
633 Third Avenue
New York, New York 10017
Attention: President
Fax: (212) 986-3984


Mr. Ogawa: Hiromitsu Ogawa
c/o Container Applications International, Inc.
Three Embarcadero Center, Suite 1850
San Francisco, CA 94111
Fax: (415) 788-3430


SECTION 10. SPECIFIC ENFORCEMENT.


                     Because of the unique relationship of the parties and the
Company and the unique value of their interests therein, in addition to any
other remedies for breach thereof, this Agreement shall be specifically
enforceable. The parties agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach of the provisions of
this Agreement and hereby agree to waive the defense in any action for specific
performance that a remedy at law would be adequate.

SECTION 11. ARBITRATION.


                     11.1   Arbitration Generally. Any actions, controversies,
claims, disputes and other factual or legal matters in question arising out of
or relating to this Agreement, or the alleged breach thereof, or arising out of
any claim against IP on account of any exercise of any IP Right, including
without limitation any dispute regarding the validity or scope of this
arbitration provision, shall be settled by arbitration conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as then in effect, except as provided herein.

                     11.2   Selection of Arbitrators. Unless the parties agree
otherwise, any such arbitration shall be held in San Francisco, California,
before one arbitrator who shall be selected by mutual agreement of the parties;
if agreement is not reached on the selection of an arbitrator within 30 days
after receipt of a demand for arbitration by the other party (the “Initial
Selection Period”), then Mr. Ogawa on the one hand and IP on the other hand
shall each have 30 days from the expiration of the Initial Selection Period to
select an arbitrator. The two arbitrators shall select a third arbitrator who
shall arbitrate the dispute. If either party does not timely select an
arbitrator, the arbitrator selected by the other party shall arbitrate the
dispute.

                     11.3  Scope of Arbitration. Costs and fees of the
arbitrator shall be borne by the non-prevailing party, unless the arbitrator
determines otherwise. The award of the arbitrator, which may include specific
performance or other equitable relief, shall be final and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof. Any demand for arbitration shall be in writing and must be
made within a reasonable time after the claim, dispute or other matter in
question has arisen. In no event shall the demand for arbitration be made after
the date that institution of legal or equitable proceedings based upon such
claim, dispute or other matter would be barred by the applicable statute of
limitations. Nothing in this Section 11 shall prevent a party to this Agreement
from seeking preliminary injunctive or other equitable relief, pending
arbitration, from a court of competent jurisdiction when the party deems such
relief necessary to the interim protection of its rights under this Agreement
pending arbitration and arbitration proceedings could not be completed within
the time necessary for such protection.

SECTION 12. MISCELLANEOUS.


                      12.1  Integration. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all prior negotiations or agreements, whether written or oral.

                      12.2  Governing Law. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California.

                      12.3  Amendment. This Agreement may be amended only by a
writing signed by the IP, the Company, and all holders of Covered Shares.

                      12.4  Counterparts. This Agreement may be executed in
identical counterparts, which counterparts collectively shall constitute one and
the same Agreement.

                      12.5  Severability. The provisions of this Agreement are
intended to be severable and enforced to the maximum extent permitted by law. If
for any reason any provision of this Agreement shall be held invalid, illegal or
unenforceable in whole or in part in any jurisdiction, then that provision shall
be ineffective only to the extent of the invalidity, illegality or
unenforceability and in that jurisdiction only, without in any manner affecting
the validity, legality or enforceability of the unaffected portion and the
remaining provisions in that jurisdiction or any provision of the Agreement in
any other jurisdiction. The unaffected portion and provisions of the Agreement
will be enforced to the maximum extent permitted by law.

                      12.6  Successors and Assigns. The obligations of the
parties hereto shall be binding upon any successor or assign to such party. The
rights of IP under this Agreement shall be assignable in whole or in part, to
the extent permitted by Section 3, to any direct or remote transferee, successor
or assign of IP. The rights of Mr. Ogawa under this Agreement shall be
assignable in whole or in part, to the extent permitted by Section 3, to any
direct or remote transferee, successor or assign of Mr. Ogawa. The rights of the
Company under this Agreement are not assignable.

                      12.7  Conflicts of Interest. If at any time IP, on the one
hand, or Mr. Ogawa, on the other hand, proposes to enter into any transaction or
relationship which involves or could involve an actual or potential conflict of
interest with the Company, IP or Mr. Ogawa, as the case may be, shall discuss
with the other the proposed transaction or relationship and the pertinent terms
thereof prior to entering into such transaction or relationship.

                     12.8  Amendment Upon Initial Public Offering. In the event
that at any time (whether pursuant to the provisions of Section 2 or otherwise)
the Company effects an initial public offering of its common stock under the
Securities Act, the parties shall engage in good faith discussions regarding the
amendments to this Agreement which are appropriate in connection therewith.

                      12.9  Approval. The obligations of CAI hereunder are
subject to the approval of this Agreement by the Mitsui nominees on the board of
directors of CAI, pursuant to a unanimous written consent which will be
circulated by CAI among its directors promptly upon execution of this Agreement.

                      [SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

                     IN WITNESS WHEREOF, the parties hereto have executed this
Agreement.

CONTAINER APPLICATIONS
   INTERNATIONAL, INC.

By                                                        
       Name:
       Title:


INTERPOOL, INC.


By                                                        
       Name:
       Title:


                                                            
Mr. Hiromitsu Ogawa
